Rosenblatt, J.,
dissents and votes to modify the judgment, to vacate the defendant’s conviction of murder in the second degree and criminal possession of a weapon in the second degree, to order a new trial with respect to those counts, to vacate the defendant’s sentence for criminal possession of a weapon in the third degree, and to remit the matter to the Supreme Court, Queens County, for resentencing on that count, with the following memorandum: I respectfully dissent. I believe that the court erred in refusing to admit into evidence the contents of the 911 operator call made by the defendant’s son, who told the 911 operator that a confrontation with a man was imminent, and that the man had a gun. Because the tape was contemporaneous and supportive of the defendant’s claim of justification, the evidence was critical. Moreover, the prosecutor compounded the error by unfairly exploiting the court’s ruling.
The importance of the tape cannot be overstated. It spoke directly and compellingly to the pivotal question of whether *367the deceased was armed. Indeed, at the first trial, the contents of the tape were revealed to the jury, which was unable to agree on a verdict as to murder in the second degree and criminal possession of a weapon in the second degree.
Although the facts are fairly stated by the majority, it bears emphasis that the defendant’s conviction arose out of an incident that occurred in the early evening hours of January 1, 1990, in front of the defendant’s home in Queens. On that evening it was the deceased, the defendant’s tenant, who arrived at the defendant’s home during a family gathering to discuss a rent receipt that the defendant allegedly owed him, and it was the defendant’s son, who, at the defendant’s behest, called the police in a state of alarm before the shooting took place.
At trial, in light of the justification defense, a primary point of contention was whether the deceased had a gun at the time he confronted the defendant. On the 911 tape, the defendant’s son stated "there is someone with a gun,” and requested that police "send somebody over immediately”. There is no dispute as to the accuracy of the tape’s contents; the prosecutor never questioned its authenticity. Although this evidence was admitted in the first trial, the prosecutor, at the second trial, objected to the admission of the 911 taped call, as inadmissible hearsay. The prosecutor—who had himself tried the first case against the defendant—also incorrectly informed the court that the tape was not admitted into evidence at the first trial. The court, after being incorrectly reminded that it had precluded evidence of the tape at the first trial, denied the defendant’s application to admit it into evidence in the second trial. Having convinced the court not to allow the tape in evidence, the prosecutor, in cross-examining the defendant’s son and in summation, unfairly exploited the court’s ruling by attacking the credibility of the defendant’s son in order to undermine the son’s claim that the deceased had a gun, and, in turn, to repudiate the defendant’s claim that the deceased had a gun.
Because the trial centered around the question of justification, and the critical issue of whether the deceased had a gun, persuasive testimony that the deceased was armed would have supported the defendant’s claim that he acted out of fear and in the face of threatening, combative gestures.
I find that the court should have admitted the 911 tape into evidence, as the statement made by the defendant’s son was a prior consistent statement that predated any motive to falsify (see, People v McDaniel, 81 NY2d 10, 18). Moreover, given the *368improper manner in which, the Assistant District Attorney attacked the credibility of the defendant’s son, I cannot conclude that the error in excluding the tape was harmless. Knowing the contents of the tape and its value as a telling, contemporaneous account of the deceased having been armed, the prosecutor succeeded in keeping it from the jury and was then free to argue, as he did, that the defendant and the defendant’s son were lying when they testified that the deceased was armed.
The tape’s content is precisely the kind of pre-motive statement that justifies its admission to rebut the claim that the defendant’s son was testifying falsely as to the presence of the gun. It is nonetheless so even though the prosecutor refrained from invoking the words "recent fabrication.” Were that not so, a prosecutor could defeat the rule by simply and deliberately averting the use of the phrase "recent fabrication.” The test, however, is not limited to the labelling, but whether, given the evidentiary setting, the cross-examiner implies that the witness has recently contrived the trial testimony (see, People v Dobranski, 89 AD2d 250, 251-252).
Additionally, the court committed clear errors in charging the jury that the court’s "non-verbal, facial expressions” were of "maximum importance” (see, People v Rawlings, 178 AD2d 619), and in charging the jury that "the law does not require that the District Attorney prove beyond all doubt or half of the doubt” (see, e.g., People v Bailey, 121 AD2d 189). Although these errors are unpreserved for appellate review, they contributed to deprive the defendant of a fair trial. In this respect, I disagree with the majority’s conclusion that these errors may be disregarded in light of the strength of the People’s case. That the proof in this case was less than overwhelming cannot be disputed in light of the hung jury at the conclusion of the defendant’s first trial.
Accordingly, I would reverse the defendant’s convictions of murder in the second degree and criminal possession of a weapon in the second degree, and remit the matter for resentencing with respect to the criminal possession of a weapon in the third degree count. That was the only charge upon which the defendant was convicted after the first trial. However, as the defendant was sentenced for all three counts at one time, it is unclear from the record whether the court considered the two convictions from the second trial when sentencing the defendant for the criminal possession of a weapon in the third degree. Thus, I would vacate the defendant’s sentence for criminal possession of a weapon in the third degree and remit *369the matter to the Supreme Court for resentencing on that count (see, People v Cohen, 50 NY2d 908, cert denied 461 US 930; People v Stuart, 123 AD2d 46).